Citation Nr: 0931139	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  00-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical spine 
disability.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, on a direct basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board issued a decision in September 2001 which was 
subsequently vacated by a March 2003 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Appellee's Motion to Remand supporting the Court's order 
reflects that the September 2001 Board decision was vacated 
and remanded for re-adjudication in light of the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The case was then returned to the Board, which in 
February 2004, reopened the claim for service connection for 
an acquired psychiatric disorder and remanded the issue along 
with the other issues on appeal to the RO for compliance with 
the March 2003 Court order.  

Subsequent to the September 2001 Board decision, the Veteran 
relocated at the Regional Office (RO) in Phoenix, Arizona 
assumed jurisdiction.

In July 2005 correspondence, the Veteran withdrew the claims 
of entitlement to service connection for chronic fatigue 
syndrome, disorder of the pancreas, and post-traumatic stress 
disorder (PTSD), and an application to reopen a claim for 
entitlement to service connection for stomach disorder from 
appellate status.  38 C.F.R. § 20.204 (2008).  

In July 2006, the Board remanded the Veteran's claims, 
requesting the RO to: ensure compliance with all notification 
action required by 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2008); and to review the claims file and ensure that no 
other notification or development action, in addition to that 
directed above, was required of the Veteran's claims.  Having 
completed the required directives, in December 2008, the RO 
issued an SSOC and, subsequently, returned the case to the 
Board.  As will be explained further below, the RO; in 
determining whether new and material evidence had been 
submitted to allow for the reopening of the claims for 
service connection for low back and cervical spine disorders, 
did not review the evidence utilizing the legal criteria in 
effect prior to August 29, 2002.  See 38 C.F.R. § 3.156(a) 
(2002).  However, as the Board finds the evidence sufficient 
to allow for the reopening of the Veteran's claim, the Board 
finds the RO's error to be harmless.  As such, the Board 
finds that the provisions of the Board's September 2007 
remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

The Board notes that the record of evidence, specifically a 
March 2002 VA treatment record noting radiculopathy of the 
right lower extremity, raises a potential issue of service 
connection for radiculopathy, second to the Veteran's claimed 
lower back disorder.  The Board hereby refers this matter to 
the RO for appropriate action.  

Since the most recent remand, the appellant testified before 
a Decision Review Officer at the RO in March 2008.  A copy of 
the transcript of that hearing has been made part of the 
claims file.

The claims for service connection for a low back disorder and 
a cervical spine disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the appellant if further action is required.

FINDINGS OF FACT

1.  A May 1990 decision of the Board of Veterans Appeals 
denied the Veteran's original claim for service connection 
for a low back disorder.

2.  A June 1997 decision of the Board of Veterans Appeals 
denied the Veteran's application to reopen his claim for 
service connection for a back disorder.

3.  A September 1985 decision of the Board of Veterans 
Appeals denied the Veteran's original claim for service 
connection for a cervical spine disorder.

4.  Evidence received since the last final decisions of 
record regarding the Veteran's claims for entitlement to 
service connection for a low back disorder and a cervical 
spine disorder was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  The Veteran's peripheral neuropathy was first diagnosed 
many years after service and competent evidence of a nexus 
between any current peripheral neuropathy disorder and his 
period of service is lacking.

6.  The medical evidence shows that the Veteran was diagnosed 
with an emotionally unstable personality during service; a 
personality disorder is not a disease for VA compensation 
purposes where, as in this case, there is no competent 
evidence of a superimposed disease or injury during service 
that created additional disability.

7.  The medical evidence shows that, post-service, the 
Veteran has been diagnosed with an atypical anxiety disorder; 
adjustment disorder of adulthood with mild anxiety features 
and schizoid personality type; schizoid personality with 
sociopathic features; psychotic disorder; and somatization 
disorder.  All of these disorders were first diagnosed many 
years after service and there is no competent evidence of a 
nexus between a current acquired psychiatric disorder and any 
incident of or finding recorded during service.


CONCLUSIONS OF LAW

1.  The June 1997 Board decision that denied the Veteran's 
application to reopen his claim for service connection for a 
low back disability is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2009); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2002).  

3.  The September 1985 Board decision that denied the 
Veteran's claim for service connection for a cervical spine 
disorder is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1100 (2008).

4.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a cervical 
spine disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2002).  

5.  The Veteran's peripheral neuropathy was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

6.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

Inasmuch as the disposition reached herein regarding the 
applications to reopen the Veteran's claims for service 
connection for low back and cervical spine disabilities is 
favorable to the appellant and the underlying claims for 
service connection are addressed in the remand below, the 
need to discuss the VA's efforts to comply with the VCAA and 
its implementing regulations and jurisprudence regarding 
these particular issues is at this juncture obviated.  As for 
the claims for service connection for peripheral neuropathy 
and an acquired psychiatric disorder, the Board finds that 
the RO provided the notice and assistance required by the 
VCAA.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a February 2009 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a).  In this notice, the appellant was informed about 
the information and evidence not of record that was necessary 
to substantiate his claims; the information and evidence that 
the VA would seek to provide; the information and the 
evidence the appellant was expected to provide; and the 
information required by Dingess.  However, this notice was 
not issued to the appellant prior to the August 1999 rating 
decision from which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the appellant's claims, as 
demonstrated by the June 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield 
II).  

In addition, the Board finds that the timing defect in this 
case was harmless error.  The appellant has not alleged 
prejudicial error.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's service 
treatment and personnel records to assist him with his 
claims.  There is no indication of any additional relevant 
evidence that has not been obtained.  In October 2004, the 
AMC also afforded the Veteran a VA psychiatric examination, 
which was thorough in nature and included opinions addressing 
the question of whether the Veteran had a psychiatric 
disorder causally linked to service.  There is no further 
duty to provide an examination or medical (psychiatric) 
opinion.  With respect to the other claim decided herein, as 
will be explained in this opinion, the Board finds that there 
is no medical evidence of peripheral neuropathy until decades 
post-service and no competent evidence that causally links 
this disorder to service.  The overwhelming preponderance of 
the evidence weighs against the Veteran's claim for service 
connection for peripheral neuropathy.  Under these 
circumstances, there is no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


II.  Service Connection.

a.  Factual Background.  

(i).  Low Back Disorder.  Historically, the Veteran's claim 
for service connection for a low back disorder was denied by 
the RO in a rating action of September 1988 and by the Board 
in a merits decision issued in May 1990.  Subsequently, the 
Veteran's application to reopen the claim was denied most 
recently by a Board decision in June 1997.

The Veteran's central contention is that his low back 
disability is directly attributable to his involvement in a 
motor vehicle accident, which occurred during service in 
August 1966.

Reviewing the evidence on file at the time of the Board's 
most recent final denial of the Veteran's claim, in June 
1997, the service treatment records revealed that the Veteran 
was hospitalized for three days after having been involved in 
a Jeep accident.  There was clinical documentation of a 
laceration of the scalp, a puncture wound of the left hip, 
and a cerebral concussion.  X-ray studies of the skull were 
normal.  After three days, the Veteran was returned to duty, 
although there is indication that he was provided a profile 
(excusal) from physical training.  The service treatment 
records do not reveal that the Veteran sought or required any 
form of continuing treatment for any injuries received in 
this motor vehicle accident.  The service treatment records 
contain no complaints, findings, treatment or diagnosis of 
any form of low back disability at any time during service.  
The January 1967 physical examination for separation noted 
that the spine and musculoskeletal system were normal.  In 
filling out the report of medical history at the time of the 
service separation examination, the Veteran indicated in the 
negative to questions of whether he had arthritis or 
rheumatism, bone-joint or other deformity, and/or recurrent 
back pain.

There were on record California Department of Corrections 
medical records from 1977.  A medical history provided by the 
Veteran described back pain with a sprain or injury "3 years 
ago."  It was documented that the Veteran injured his back in 
"1974 at cci while rolling wheelbarrow."  There were no 
findings or diagnoses.

There were VA outpatient treatment records from 1980 through 
1983 reflecting treatment for various problems which 
contained no complaint, finding or diagnosis with respect to 
the Veteran's low back.  There was an October 1984 VA 
psychiatric examination, in which the Veteran described his 
motor vehicle accident during service to which he attributed 
headaches, a pinched nerve in his neck, and amnesia, but 
there was no complaint regarding his low back.

In May 1988, VA outpatient treatment records reflected the 
first clinical finding on file of low back spondylolisthesis 
at L4-L5.  The Veteran had walked in for treatment and this 
record documented his statement of having low back pain for 
three weeks; "no previous injury just started hurting."  May 
1988 VA X-ray studies were interpreted as revealing that 
vertebral body height was satisfactory, but that there was 
"mild" narrowing of the L5-S1 intervertebral disc space and 
bilateral spondylolysis and loss of normal lumbar lordosis.  
In July 1988, the Veteran gave a two-month history of low 
back pain without injury.  A following VA consultation 
contains the Veteran's apparent reported statement of a 15-
year history of low back pain which had been exacerbated two 
months previously.

In December 1988, the Veteran was seen by a VA physician for 
follow-up for low back pain.  This physician wrote that the 
Veteran's ability to walk and move about the room varied as 
to whether he was in the examining room or in the lobby 
awaiting examination.  This physician reviewed X-ray studies 
and stated that the Veteran had "a trivial amount of antral 
esthesia" about L5 on S1.  The obliques demonstrated normal 
right-sided articular facets, but on the left there was a 
slight abnormality of L5 - S1 facet, with S making 
encroachment and subluxation.  This physician concluded he 
believed the Veteran had low back pain which arose from his 
facettes.  The Veteran requested this physician to fill out 
disability forms for him and the physician wrote that he told 
the Veteran that he did not consider him disabled in any way.  
A September 1989 VA neurological examination included a 
diagnosis of chronic lumbar strain.

In May 1990, the Board issued a merits decision denying 
service connection for a low back disorder.  Following 
discussion of the evidence then on file, the Board concluded 
that the first objective clinical evidence of low back 
disability was from many years after service and that the 
evidence failed to reveal any relationship between the 
Veteran's service-connected residuals of a head injury 
(headaches) from a motor vehicle accident and his current low 
back disorder.

Subsequent to the May 1990 Board decision, the Veteran 
submitted private treatment records from the 1980's and early 
1990's, but these were mostly for unrelated problems.  A 
private X-ray study of the lumbar spine from September 1992 
was interpreted as revealing that the vertebral bodies, 
pedicles and interspaces were normal and the conclusion was a 
normal lumbar spine series.  However, a later private X-ray 
study from September 1994 essentially confirmed earlier VA 
findings, first made in 1988, of slight narrowing of L5-S1 
disk space with spondylolisthesis at L5.

In November 1994, the VA received copies of the Veteran's 
application for Social Security benefits.  On this form, the 
Veteran indicated that his multiple physical problems 
commenced in September 1966.  However, with respect to his 
low back, the Veteran wrote that he first had "bad trouble" 
with his low back in "1976."

The Veteran testified at a personal hearing at the RO in 
April 1994 and again at a hearing before a Member of the 
Board in San Diego in January 1996.  On each occasion, the 
Veteran essentially stated that his low back disability was 
directly attributable to his motor vehicle accident which 
occurred during service.  He also recalled experiencing low 
back pain during service and stated that he was treated for 
this condition thereafter, although the service medical 
records did not reflect this.

A Board decision in June 1997 found that the Veteran had not 
submitted new and material evidence to reopen his previously 
denied claim for service connection for a low back 
disability.  The Board found that evidence submitted and 
received since the time of the prior final decision was 
cumulative and repetitive and/or was not probative of the 
question of whether the Veteran's presently documented low 
back disorder was caused by some incident, injury or disease 
of active service.

Reviewing the evidence submitted since the June 1997 Board 
decision, in a June 2001 private treatment record, 
specifically a hospital admission report, the Veteran 
reported having chronic backache and stiffness.  The pain was 
located over the midline at his thoracic spine and at the SI 
joint in the lower back.  He denied any other joint 
involvement or joint pain.  He denied any weakness, joint 
swelling, or muscle pain.  The diagnosis was "history of 
motor vehicle accident while in [service] resulting in ... 
chronic low back pain ...."  The examiner noted that "this 
history [wa]s per the [Veteran's] report" and was not 
otherwise documented in their file.  

In a December 2001 VA treatment note, the Veteran reported 
having back problems since 1966.  He also stated that he had 
spondylosithesis from a Jeep crash in 1966.

In a June 2005 private MRI record, Dr. P.D., M.D. (initials 
used to protect privacy), noted straightening of the lumbar 
lordosis with a grade I anterolisthesis of L5 relative to S1 
of 3 mm; a diffuse annular disc bulge at L5-S1 which 
contracts the ventral aspect of the thecal sac as well as the 
transiting right and left nerve roots; and associated facet 
arthrosis contributing to mild to moderate bilateral 
foraminal narrowing.

In an August 2005 private treatment record, authored by Dr. 
C.S.B., M.D. (initials used to protect privacy), the Veteran 
reportedly stated that he was in a Jeep accident in service 
in 1966.  He reported having persistent neck and back pain 
since that time.  The examiner noted that the June 2005 MRI 
showed L5-S1 degenerative disc disease with a disc bulge 
adjacent to the bilateral S1 nerve roots and 
spondylolisthesis evidence at L5-S1 with facet hypertrophy.  
Dr. C.S.B. indicated reviewing additional medical records at 
the time of examination.  She stated that a "VA dictation 
from 1989 showed very similar examination and history to 
current MRI report from 2002 of a lumbar CT which is similar 
to current."  Dr. C.S.B.'s assessment, in part, was chronic 
pain from a lumbar injury; and L5-S1 spondylothesis, probably 
related to the back pain.  

At the March 2008 DRO hearing, the Veteran testified that Dr. 
C.S.B. told him that his back pain was caused by the in-
service Jeep accident.  (March 2008 Hearing Transcript, page 
8). 

(ii).  Cervical Spine Disorder.  Historically, the Veteran's 
claim for service connection for a cervical spine disability 
was denied in an RO rating action in November 1984, and was 
denied by the Board in a merits decision issued in September 
1985.

Reviewing the evidence of record prior to the September 1985 
Board decision, the service treatment records revealed that, 
in August 1966, the Veteran was involved in a motor vehicle 
accident in which he incurred a scalp laceration and a 
cerebral concussion.  The Veteran was released after three 
days and returned to duty with a profile against performing 
exercise.  The service treatment records reflect no ongoing 
care or treatment as a result of this accident during the 
remainder of service, nor is there any record of any 
complaints, finding, treatment or diagnosis for a cervical 
spine injury in any of the service medical records.  An X-ray 
study of the skull was negative.  The physical examination 
for service separation in January 1967 found that the spine 
and other musculoskeletal system was normal. The neck was 
also noted as normal.  The medical history completed by the 
Veteran in conjunction with his service separation 
examination indicated in the negative to questions of whether 
he had arthritis or rheumatism, bone-joint or other 
deformity, recurrent back pain, or neuritis.

Also on file were California Department of Corrections 
medical records from 1977 which noted the motor vehicle 
accident from service, but which contained no complaint or 
finding with respect to the Veteran's neck or cervical spine.

VA outpatient treatment records on file from 1980 through 
1983 reflected treatment for various problems, but contained 
no complaint, or finding with respect to the Veteran's neck 
or cervical spine.

The Veteran first complained of a pinched nerve in the neck 
in a written statement of October 1984 and during a 
psychiatric evaluation conducted the same month.  A VA 
cervical spine X-ray series from the same month was 
interpreted as revealing a very mild osteophytic protrusion 
at C3, but was otherwise unremarkable.  In an October 1984 VA 
neurological examination report, in providing a detailed 
medical history, the Veteran stated that "for about four 
years" he had been bothered by episodes of stabbing pain in 
the right supraclavicular area of his neck.  This occurred 
when he turned his head to the left.

In September 1985, the Board issued a merits decision, which 
denied service connection for cervical spine arthritis 
because no cervical spine injury or arthritis was identified 
at any time during service or within one year thereafter.  
The first findings of "very mild" osteophytic protrusion at 
C3 with an otherwise unremarkable cervical spine series was 
made in October 1984, 17 years after the Veteran was 
separated from service (18 years after the motor vehicle 
accident).  The appeal was essentially denied on the basis 
that there was no competent of a nexus between a very mild 
cervical osteophyte, first shown 17 years after service, to 
any incident, injury or disease of active service, including 
the motor vehicle accident.

The evidence on file since the time of that last final denial 
of service connection for cervical spine disability includes 
private and VA medical records, statements of argument, 
testimony at two hearings, and medical journal excerpts.

A September 1989 VA neurological examination contained the 
Veteran's complaint of neck pain when turning his head to the 
left.  It started in the left clavicular area and radiated to 
the left shoulder.  The diagnosis was cervical strain.  The 
Veteran was again examined by the same VA neurologist in May 
1993.  The diagnoses included one for history of cervical 
sprain.  While there also was a significant volume of private 
medical records collected for review, these records generally 
reflect evaluation and treatment for problems other than the 
cervical spine.  It appears that cervical spine complaints 
have decreased through the 1990's.  The Veteran continued to 
argue his belief that his cervical spine disability was 
directly attributable to his motor vehicle accident during 
service in 1966.  The Veteran also submitted medical journal 
expert's excerpts regarding the spine, the cervical spine, 
coping with chronic pain, and other subjects.

In a July 2001 private MRI report, it was recorded that there 
was mild degenerative changes at C6-C7, but no evidence of 
acute pathology.  

In a June 2005 private MRI record, Dr. P.D, M.D., central 
canal narrowing at the C4-5, C5-6, and C6-7 levels secondary 
to large disc bulges and ligamentum flavum hypertrophy; 
bilateral foraminal narrowing secondary to uncovertebral 
joint and facet joint arthrosis; signal abnormality involving 
the cervical cord at C6; and straightening of the cervical 
lordosis felt due to muscle spasm.  

In an August 2005 private treatment record, Dr. C.S.B., M.D., 
the Veteran reportedly stated that he was in a Jeep accident 
in service in 1966.  He reported having persisting neck and 
back pain since that time.  The examiner noted that the June 
2005 MRI showed disc bulging centrally in the cervical spine 
throughout all segments.  She found central stenosis at worst 
at C4-5, but noted cerebral spinal fluid still present.  She 
also found an abnormality in the cervical cord at C6; and 
multiple level foraminal stenosis, facet hypertrophy.  Dr. 
C.S.B.'s assessment, in part, was chronic pain from a 
cervical injury; significant cervical spondylosis with 
diffuse disc bulging; and abnormality of the spinal cord on 
the left at about the C7 level.  

In an August 2005 letter, Dr. C.S.B. stated that the Veteran 
had an abnormality in the cervical cord at C6.  She noted 
that she did not practice in the area of intra spinal cord 
problems.  However, her "guess" was that it was probably 
old and "may have been related to his trauma."  
(iii).  Peripheral Neuropathy.  The service treatment records 
are negative for any diagnosis or treatment for peripheral 
neuropathy.

Service treatment records contain no record of diagnosis or 
treatment for peripheral neuropathy.  

Private treatment records from September 1991 noted mild 
decreased sensorium to the right 2nd and 3rd fingers, 
although muscle strength and range of motion were within 
normal limits.  The assessment regarding right 2nd and 3rd 
finger numbness was "rule out" median nerve dysfunction 
and/or rule out carpal tunnel syndrome. 

In an April 2002 private treatment record, the Veteran 
reported tingling in his little and next fingers in both 
hands for over a year, probably longer.  He noted having 
numbness also in his big toes, bilaterally, neck pain, and 
headaches.  He recalled that "a lot of this came in July 
after he was assaulted."  He remembered hitting the ground 
and being injured.  Deep tendon reflex testing found trace, 
poorly obtained reflexes in the arms; absent reflexes in the 
legs at the ankle jerk; and trace at the knees.  The Veteran 
claimed decreased sensation over the ulnar side of his hands.  
The examiner stated that he position sense and vibration 
seemed intact.  

In a subsequent April 2002 private treatment record, 
specifically a motor nerve conduction testing, the examiner 
found the electrophysiologic studies to be abnormal.  He 
indicated that they demonstrated: prolonged motor distal 
latencies and slowed nerve conduction velocities in the right 
arm and leg; prolonged right median, ulnar and superficial 
peroneal sensory distal latencies; and by needle EMG, chronic 
neurogenic changes in the distal right leg and arm muscles.  
The impression was changes of a chronic, generalized 
sensorimotor polyneuropathy with some features suggestive of 
demylineation, and also changes consistent with axonal 
injury.  

In October and November 2008 private medical records, the 
Veteran was examined for back pain.  A neurologic examination 
found that no focal deficits and II through XII grossly 
intact.

(iv).  Psychiatric Disorder.  The Veteran's February 1964 
Report of Medical Examination for Enlistment contains a 
normal psychiatric evaluation and a normal clinical 
assessment of the lower extremities.  In his accompanying 
Report of Medical History, the Veteran indicated that he had 
not had any foot trouble, leg trouble or nervous trouble of 
any sort.   

The Veteran's service treatment records include a psychiatric 
evaluation conducted during a six-day admission to the 
Letterman General Hospital in San Francisco, California, in 
June 1966.  The Veteran's superiors referred him to this 
hospital for evaluation of sociopathic behavior while 
stationed at Fort Irwin, California.  At that time, the 
examiner noted that the Veteran was currently stationed with 
the medical detachment at Fort Irwin and had been on active 
duty for 2 years and 4 months.  He had recently been assigned 
to Fort Irwin from another duty location and he readily 
admitted to dissatisfaction with his current duty station.  
He felt certain superiors cast him into the role of the 
company troublemaker upon his arrival.  He felt people 
discriminated against him and constantly looked for him to 
instigate trouble which resulted in him rapidly losing 
interest in job performance, and he acknowledged gaining a 
rather arrogant attitude which was reflected in his 
performance.  He maintained, however, that he functioned 
adequately on the ward.  His general attitude toward the 
Army, however, was one of resentfulness and belligerent co-
existence.  In May 1966, the Veteran had become involved in a 
fight with another soldier during a drinking session.  He 
sustained a minor occipital scalp laceration for which he 
stayed in the hospital over night.  When released the 
following day, he promptly proceeded to resume the 
altercation during which his opponent sustained a fractured 
nose.  The Veteran thereafter refused an Article 15 and was 
provided a summary court martial which levied a fine and 
restriction.  The Veteran was then referred to the hospital 
for further evaluation.

The in-service psychiatric evaluation in June 1966 included 
the Veteran's reported history of having left high school in 
the 11th grade at which time he was sentenced to a juvenile 
institution in Ohio for assault and battery.  The Veteran had 
planned on dropping out of high school at age 16, but 
continued in school with little in the way of motivation 
until his forced exit because of the juvenile action.  He was 
given the opportunity to continue his high school at that 
institution but declined in favor of dairy work.  He was 
released from the institution after serving 9 months at age 
18.  From age 18 until 20 when he enlisted, he continued to 
be frequently involved with civilian authorities concerning 
numerous infractions including car theft.  He had obtained 
part-time employment, but expressed dissatisfaction over 
these jobs because advantage was taken of him and they were 
"too hard."  (Quotes in original)  At age 20, he enlisted in 
the Army.  He looked upon basic training as "a joke," 
preferring to think that no one could be serious about doing 
all that strenuous activity.  He had several earlier 
assignments in the Army and started taking English courses 
toward completion of a GED, but dropped the course when the 
opportunity to be assigned to another location presented 
itself.  While at Fort Belvoir, he received one Article 15 
for fighting.  He then transferred to a location in 
Pittsburgh, Pennsylvania, where he performed as an X-ray 
technician, but found this assignment unpleasant.  He did not 
see any reason for his presence at the Letterman Hospital.

Further review of the June 1966 service medical records shows 
that, during mental status examination, the Veteran indicated 
that his duty performance at the Fort Irwin Hospital had been 
highly satisfactory, although he acknowledged that he had 
been inconsistent and undependable in the past.  Thought 
processes were logical, coherent and goal-directed.  Memory 
was intact and there were no delusions, hallucinations or 
other psychotic elements.  Intelligence, fund of knowledge 
and calculating ability appeared average.  There was no 
evidence to support a psychotic or psychoneurotic diagnosis.  
During the Veteran's hospitalization, there was no indication 
that a serious emotional illness existed.  He had exhibited 
some sociopathic trends in the past and had a lifelong 
history of reacting to stress in a rather impulsive and 
immature manner.  Although he had received some disciplinary 
action in the past, he had also been a productive soldier and 
with some assistance, it was believed the Veteran could be 
rehabilitated and perform acceptably.

The finding from this hospitalization and examination was an 
emotionally unstable personality, chronic, moderate; 
manifested by eruptive, assaultive behavior, inconsistency, 
unreliability, fluctuating emotional attitude, and 
immaturity.  Predisposition was noted to be marked, lifelong 
personality pattern.  This hospitalization report also noted 
that the finding of emotionally unstable personality was not 
incurred in line of duty, but did exist prior to service.  
However, it was also determined that the Veteran did not have 
a mental or physical disease or defect warranting referral to 
a Physical Evaluation Board or other disposition through 
medical channels.  It was recommended the Veteran be returned 
to full duty and he was returned to duty through the time of 
his honorable separation in February 1967.

The physical examination for separation noted the Veteran was 
psychiatrically normal, but did note the Letterman diagnosis 
of an emotionally unstable personality.  In the accompanying 
report of medical history, the Veteran reported that he did 
have depression or worry, but that he did not have frequent 
trouble sleeping or nightmares or loss of memory or amnesia 
or nervous trouble of any sort.

Post-service, in April 1982, the Veteran was seen as an 
outpatient by the VA in conjunction with headaches related to 
service.  He said he had seen a psychiatrist for 3 or 4 
months one year ago, but he did not want to see a 
psychiatrist at present.  He denied any psychiatric symptoms.  
The assessment from this visit was no psychiatric diagnosis.

In January 1983, the Veteran was provided an initial 
psychiatric evaluation by the California Department of 
Corrections.  He had been delivered from the county jail from 
where he had been placed one month previously after having 
survived just two days in the community.  He had been 
released from serving five months as a parole violator.  
Parole agents reported when he presented to their office he 
was intoxicated, abusive and tore up his general assistance 
papers stating that he wanted to go back to jail.  He 
reportedly had been frustrated by the fact that the general 
assistance office would not accept an application because he 
did not have a California ID and he had gotten intoxicated 
and had been disrespectful to the parole agents.  The Veteran 
described being injured during service in a motor vehicle 
accident.  He said he did not receive psychiatric treatment 
in prison, but records indicated that he was treated in the 
civil addict program in 1970, and his record indicated many 
arrests for narcotic offenses.  He said that he had used 
almost all narcotics and had been hooked on everything.  The 
record also indicated that he had attended two years of 
college and that he had had employment as an assistant 
placement officer with a Federal Veteran's program and had 
worked in data processing for a public sector company.  He 
was alert and oriented and was able to converse about recent 
news events and was able to look after his own food and 
lodging.  The diagnosis was substance abuse, rule out 
dementia due to organic brain damage.  Further evaluation was 
suggested to determine whether he had impairment either from 
an in-service injury or from his use of drugs.

In an October 1984 private treatment record, written by the 
California Department of Corrections, the examiner indicated 
that the Veteran had a severe anxiety disorder which was 
compensated as a somatization disorder. 

In October 1984, the Veteran was provided a VA psychiatric 
evaluation.  The examiner noted the Veteran's medical 
history, including previous diagnoses.  After examination, 
the October 1984 VA examiner diagnosed (Axis I) atypical 
anxiety disorder with some depressive features, mixed 
substance abuse presently in remission, and tentative 
psychological factors affecting physical condition.  This 
physician further explained that substance abuse was 
diagnosed as the mixed personality disorder.  The tentative 
psychological factors affecting physical condition involved 
the Veteran's headaches.  The primary Axis I diagnosis was 
atypical anxiety disorder.  The examiner reported his belief 
that the Veteran had anxiety attacks, but that they did not 
come consistently or repetitively enough to constitute a 
diagnosis of panic disorder or generalized anxiety disorder.  
He further stated that these attacks appeared to have 
originated "within the past 3 or 4 years" and the history did 
not demonstrate any conclusive connection with his service 
experiences.

Based upon this evidence, the Board denied service connection 
for an acquired psychiatric disorder in a merits decision of 
September 1985 because the Veteran was clearly demonstrated 
to have a personality disorder which had manifested prior to 
service and because personality disorders were not and are 
not considered disabilities for VA compensation purposes.  38 
C.F.R. § 3.303.  Psychiatric hospitalization during service 
demonstrated no psychotic or psychoneurotic diagnoses.  A 
diagnosis of an anxiety disorder with somatic aspects was 
first shown many years after service and it was not linked to 
any incident of service.  It was at the time well documented 
that the Veteran had a long post-service history of serious 
drug abuse which was on post-service clinical examination 
found to be closely associated with the Veteran's 
longstanding personality disorder.

A private psychiatric evaluation of July 1988 (received in 
February 1994) included a review of the Veteran's history, to 
include events during service.  The Veteran had received a 
GED from the military and attended a number of college 
courses.  Intelligence appeared average and short-and long-
term memory appeared intact.  He did not appear to be 
significantly depressed.  The diagnoses were adjustment 
disorder of adulthood with mild anxiety features and probable 
schizoid personality type.

Private psychological testing from August 1989 resulted in a 
verbal IQ in the average range and indicated comparative 
strength in the area of information gained in school (long- 
term memory) and ability to do calculations in his head.  He 
seemed able to reason and make occupational, personal or 
social adjustments within normal limits except in so far as 
back pain and other somatic concerns interfered. 
Psychological testing was accompanied by a report of 
psychiatric evaluation privately conducted several days 
later.  This was this physician's second evaluation of the 
Veteran.  The Veteran's psychiatric history was reviewed, 
including a preservice history of juvenile arrests and a 
service diagnosis of emotionally unstable personality 
disorder.  A significant post-service drug abuse history was 
also noted.  The psychiatric examination showed that the 
Veteran was alert, oriented, relatively cooperative and spoke 
in a clear manner.  Attention and concentration were fair.  
He could give his background without difficulty.  Judgment 
appeared compromised by his mental state.  He was defensive 
and guarded and although not overtly paranoid, he tended to 
lead in this direction.  Intelligence appeared average.  The 
impression was an adjustment disorder of adulthood with mild 
anxiety features and a schizoid personality with sociopathic 
features.  Also noted was a history of multiple somatic 
complaints much of which was not verified except the 
possibility of an ongoing back problem.  This physician 
further wrote that it was apparent that the Veteran continued 
to display marked personality difficulties which interfered 
with his ability to relate effectively to others.

Also on file was a September 1989 Social Security 
determination that the Veteran's primary diagnosis was 
schizoid personality with sociopathic features and the 
secondary diagnosis was affective disorder.

In a June 2001 private psychiatric examination, the examiner, 
Dr. N.Q., M.D. (initials used to protect privacy), noted that 
the Veteran was admitted to her hospital after a judge 
determined him to be incompetent to stand trial for an 
assault charge.  The Veteran reportedly told Dr. N.Q. that he 
had a depressive disorder, not otherwise specified (NOS).  
The Veteran indicated that he was depressed due to physical 
problems secondary to a serious motor vehicle accident in 
1966.  He denied any other psychiatric problems in the past.  
The examiner noted that the Veteran reported taking heroin 
twice a day from 1968 through 1984 for back pain.  He also 
used marijuana, took Darvon Compound pills, and drank about 
three shots per day.  He reported quitting the use of alcohol 
and drugs in 1985.  Upon examination, the examiner found the 
Veteran to have poor judgment and insight.  The examiner's 
provisional diagnoses were, in part: (Axis I) depressive 
disorder secondary to motor vehicle accident in 1966; history 
of depressive disorder NOS; history of heroin dependence, in 
remission; and history of alcohol abuse vs. dependence, in 
remission.  (Emphasis added).  

In a September 2001 private psychiatric examination report, 
written at the time of the Veteran's discharge from the 
hospital, Dr. N.Q. stated that the Veteran was competent.  
The examiner reported that, upon admission, the Veteran 
experienced paranoid delusions indicating that the judge was 
biased against him.  Upon discharge, his overall condition 
was stable.  After months of treatment, Dr. N.Q.'s final 
diagnoses were, in part: (Axis I) psychotic disorder, NOS; 
history of opiate dependency in remission; and history of 
alcohol dependency in remission; and (Axis II) antisocial 
personality disorder.  

In an additional September 2001 private treatment record, 
specifically a Final Report to the Court regarding the 
Veteran's ability to stand trial, authored by Dr. M.A.B., 
M.D., the examiner noted that Dr. S.F., M.D., evaluated the 
Veteran in May 2001.  Dr. S.F. indicated that the Veteran 
exhibited significant paranoia.  He described the Veteran as 
very hostile and stated that he would be dangerous if 
released into the community without any psychotic 
medications.  The diagnoses were: (Axis I) psychotic 
disorder, NOS; opoid abuse, last use unknown; alcohol abuse, 
last use unknown; and (Axis II) antisocial personality 
disorder.  In his report, Dr. M.A.B. quoted Dr. N.Q.'s June 
2001 provisional diagnosis, upon the Veteran's admission into 
the hospital, of (Axis I) depressive disorder, secondary to 
motor vehicle accident in 1966.  Dr. M.A.B. reported that Dr. 
N.Q. subsequently treated the Veteran with an injectable 
antipsychotic medication and that the Veteran responded well 
to the treatment.  

In his report, Dr. M.A.B. reported meeting the Veteran in 
September 2001 to complete his evaluation.  The Veteran 
appeared oriented to place, person and time; knew the date 
and time; and his affect was normal.  He admitted to moments 
of slight up and down mood, but exhibited no significant mood 
fluctuation.  He denied any delusions or paranoia.  Dr. 
M.A.B.'s final diagnoses were: (Axis I) psychotic disorder, 
NOS; history of heroin dependence, in remission; history of 
alcohol abuse vs. dependence, in remission; and (Axis II) 
antisocial personality disorder.  Dr. M.A.B. found the 
Veteran fit to stand trial, but recommended that he continue 
on medication.  

In a December 2001 VA treatment record, the examiner 
diagnosed depression. 

In a March 2002 private treatment record, the Veteran 
reported having a history of depression and anxiety.  He 
indicated that he felt that he was always on the verge of 
despair due to his medical condition.  The assessment was 
depression (vague) due to medical condition.  

In an April 2002 VA treatment record, the Veteran denied 
having any mental problems.  

In an October 2004 VA psychiatric examination report, the 
examiner noted that he had reviewed the claims file prior to 
writing his findings.  In reviewing the Veteran's past 
psychiatric history, the examiner noted the private treatment 
record in which Dr. N.Q. diagnosed a depressive disorder 
secondary to a motor vehicle accident.  The VA examiner 
stated that Dr. N.Q. apparently made this diagnosis solely 
upon the Veteran's report.  The examiner also noted the 
December 2001 VA treatment record, in which the examiner 
wrote, in quotes, a mood disorder secondary to a motor 
vehicle accident.  Because this diagnosis was written in 
quotes, the October 2004 examiner stated that this diagnosis 
was based also upon the Veteran's report.  The examiner also 
noted the October 1999 and April 2002 VA treatment records in 
which the Veteran denied any current anxiety or depression.  
Based upon this evidence, the examiner stated that it did not 
appear that the Veteran had an ongoing mood disorder, at 
least over the previous few years.  

During the interview portion of the examination, the Veteran 
reported fatigue, insomnia, irritability, and depressed mood.  
He stated that his irritability and depressed mood were 
secondary to physical issues.  During the interview, the 
Veteran focused primarily on physical complaints, including 
headaches, bowel problems, multiple sites of back and neck 
pain, difficulties with his pancreas, hepatitis C, 
hyperglycemia, recent problems with the flu, periods of 
paralysis, amnesia, and hearing loss.  The severity of 
symptoms reported were moderate and the duration and 
frequency of the physical complaints were chronic.  However, 
based upon the review of the record, the examiner stated that 
the history of mood complaints was not chronic, as the 
Veteran had denied mood problems previously in the record.  
He also was not undergoing current treatment for 
psychological issues.  

After testing, the examiner's diagnoses were: (Axis I) 
somatization disorder; (Axis III) radiculopathy, low pack 
pain, hepatitis C, irritable bowel syndrome, unspecified 
organic brain syndrome; and (Axis IV) unemployment, social 
isolation, and inadequate finances.  In his conclusion, the 
examiner stated that he did not find that the Veteran 
currently qualified for a DSM-IV diagnosis.  The examiner 
noted that the Veteran reported problems with depressed mood 
and irritability, but he indicated that those symptoms were 
secondary to health issues.  With respect to health issues, 
during the interview, the Veteran focused primarily on 
physical complaints.  The examiner found that the Veteran's 
report of his physical complaints qualified for a diagnosis 
of somatization disorder, with said disorder having a 
clinically significant impairment on his life.  Within that 
diagnosis, he had at least four complaints of pain, that 
being headache, abdominal, neck, and back; at least two 
complaints of gastrointestinal issues; one sexual dysfunction 
complaint; and complaints of periods of paralysis and 
amnesia.  The examiner stated that, in his opinion, it was 
less likely than not that the somatization disorder resulted 
from the motor vehicle accident in 1966.  Although the 
Veteran reported having problems with fatigue ever since the 
accident, the examiner noted that other diagnoses of pain, 
gastrointestinal, and neurological complaints had surfaced 
over the past few decades.  

At a March 2008 hearing before a Decision Review Officer 
(DRO), the Veteran indicated that he thought that the October 
2004 VA psychiatric examination was inadequate, because the 
examiner only met with him for fifteen minutes.  (March 2008 
Hearing Transcript, page 14).  As such, he requested that the 
Board adopt the conclusion of Dr. M.A.B. that the Veteran's 
depression and anxiety were related to the Jeep accident 
during service.  In contrast to the October 2004 VA examiner, 
the Veteran stated that Dr. M.A.B. met with him every week 
while he was in the hospital in 2001.  The Veteran stated 
that he still felt depressed since leaving the hospital.  
(March 2008 Hearing Transcript, pages 12-14).  In conclusion, 
the Veteran's counsel stated that the October 2004 examiner 
did not take into account the Veteran's history and 
psychiatric diagnosis, especially the finding of Dr. M.A.B 
and requested that the VA accept Dr. M.A.B.'s findings.  
(March 2008 Hearing Transcript, page 14).

The records do not contain any further treatment records 
regarding a psychiatric disorder.  


b.  Law and Regulations.

(i).  Service Connection.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, such as personality 
disorders, are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303.  Service 
connection is permissible for a personality disorder, but 
only in certain very limited instances where there is 
competent medical evidence indicating that a personality 
disorder was aggravated during service by a "superimposed" 
disease or injury.  See 38 C.F.R. §§ 4.9, 4.127; Carpenter v. 
Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  See also VAOPGCPREC 82-90. 

Additionally, service connection for certain listed 
disabilities, including psychoses and organic diseases of the 
nervous system may be established by affirmatively showing 
inception or aggravation during service or onset to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.

(ii).  New and Material Evidence.  In general, decisions of 
the agency of original jurisdiction (the RO) or by the Board 
that are not appealed within the prescribed time period are 
final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
For claims received prior to August 29, 2001, as is the case 
here, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For claims 
filed on and after August 29, 2001, new and material evidence 
is defined as set out at 66 Fed. Reg. 45620, 45630 (August 
29, 2001) and codified at 38 C.F.R. § 3.156.  Since the 
matters currently before the Board were initiated in 2000, 
however, the pre-August 29, 2001 definition of new and 
material evidence, which is the standard that is more 
favorable to the Veteran, must be used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

(iv).  Doctrine of Reasonable Doubt.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.
 
c.  Analysis.  

(i).  New and Material Evidence - Low Back Disorder and 
Cervical Spine Disorder.  The Veteran's claims were 
previously denied based on findings that his current low back 
and neck disorders did not occur in nor were they related to 
his service.  The Board notes that the RO, in a December 2008 
SSOC, found that evidence submitted by the Veteran was not 
new and material because it did not "raise a reasonable 
possibility of substantiating the claim."  The Board notes 
that, in so doing, the RO denied the application to reopen 
using the criteria for new and material evidence in effect as 
of August 29, 2001.  See 38 C.F.R. § 3.156(a) (2008).  As 
this case was filed prior to that date, the newly submitted 
evidence must be evaluated under the former criteria, which 
is more favorable to the Veteran (lower burden of proof).  
See Hodge, supra.  (There is no prejudice here as the claims 
are reopened by the instant Board decision and remanded to 
the RO for further development and adjudication on the 
merits.)  Under the criteria applicable in this case, the 
evidence must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2002).  New evidence is sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998). 

Reviewing the evidence submitted since the previous denials 
of the Veteran's claims, the Board notes that the Veteran 
submitted August 2005 private treatment records, authored by 
Dr. C.S.B., M.D.  In these records, the Veteran reportedly 
stated that he was in a Jeep accident in service in 1966.  He 
reported having persisting neck and back pain since that 
time.  In her assessment, Dr. C.S.B. diagnosed chronic pain 
from a lumbar injury; and L5-S1 spondylothesis, probably 
related to the back pain.  Moreover, in an additional August 
2006 record, Dr. C.S.B. diagnosed abnormality in the cervical 
cord at C6, and indicated that her "guess" was that it was 
probably old and "may have been related to his trauma."  
(Emphasis added.)  

The Board notes that the Veteran contends that his low back 
and cervical spine injuries are causally related to an in-
service incident involving an overturned Jeep.  He submitted 
evidence from a medical professional, indicating that his 
current conditions were related trauma, and, in the case of 
the cervical spine, "his trauma," the aforementioned Jeep 
accident.  At the March 2008 DRO hearing, the Veteran 
testified that Dr. C.S.B. specifically told him that his back 
pain was caused by the in-service Jeep accident.  (March 2008 
Hearing Transcript, page 8).  When taken at face value, as is 
required when determining solely whether to reopen a 
previously denied claim (credibility presumed-see Justus v. 
Principi, 3 Vet. App. 510 (1992)), the Board finds that this 
evidence relates to unestablished facts necessary to 
substantiate the claims and, when viewed in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the evidence is new and material and the 
claims of entitlement to service connection for a low back 
and cervical spine disorder must be reopened.  These claims 
are further addressed in the remand below.

(ii).  Service Connection - Peripheral Neuropathy.  The Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for peripheral 
neuropathy.  From the medical records, the Board finds 
sufficient evidence to indicate that the Veteran had 
peripheral neuropathy at least in 2001.  However, the record 
does not contain a competent opinion that supports a nexus 
between the disorder and any incident of the Veteran's 
service.  

The Veteran contends that he incurred peripheral neuropathy 
during service, as a result of a 1966 Jeep accident.  
However, service treatment records do not include any 
notation regarding an abnormality of the extremities.  
Private medical records from September 1991 noted mild 
decreased sensorium to the right 2nd and 3rd fingers, 
although muscle strength and range of motion were within 
normal limits.  The assessment of right 2nd and 3rd finger 
numbness was to rule out median nerve dysfunction and/or, 
rule out carpal tunnel syndrome.  In an April 2002 private 
treatment record, the examiner diagnosed chronic, generalized 
sensorimotor polyneuropathy with some features suggestive of 
demylineation, and also changes consistent with axonal 
injury.  However, this record did not include any opinion 
relating this disorder to any incident in service.  In fact, 
in the record, the Veteran reported that "a lot of this came 
in July after he was assaulted."  As such, the Veteran first 
reported experiencing numbness in his extremities in 1991 and 
was not diagnosed with polyneuropathy until April 2002, over 
37 years after his discharge from service.  Such a 
significant lapse in time weighs against the instant claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In view of the foregoing, the Board finds that there is no 
medical evidence of peripheral neuropathy during service or 
for many years thereafter, nor is there competent evidence of 
a nexus between this disorder and any incident of or finding 
recorded during the Veteran's period of service.  For these 
reasons, the preponderance of the evidence is against the 
claim.  Thus, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

(iii).  Service Connection - Psychiatric Disorder - Direct 
Basis.  The Board finds that entitlement to service 
connection for an acquired psychiatric disability is not 
warranted.

The Veteran's service treatment records show that he was 
diagnosed with an emotionally unstable personality disorder.  
Congenital or developmental defects, such as personality 
disorders, are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303.  VA regulations 
specifically prohibit service connection for congenital 
defects unless such defect was subjected to a superimposed 
disease or injury which created additional disability.  See 
VAOPGCPREC 82-90 (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).  There is no competent evidence that shows the 
Veteran's personality disorder was subjected to an in-service 
superimposed disease or injury, to include an alleged 
personal assault, which created an additional disability.  

The service treatment records are negative for any findings 
that were attributed to a diagnosis of an acquired 
psychiatric disorder.  There is no post-service medical or 
psychiatric evidence of such a disorder until many years 
after service.  The gap of time of between in-service 
symptoms and the first post-service medical evidence of a 
psychiatric disorder is, in itself, significant and it weighs 
against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims).

Reviewing the evidence favorable to the claim, in a June 2001 
private psychiatric examination, given upon the Veteran's 
admission to the hospital for a period of 3 months, Dr. N.Q. 
provisionally diagnosed the Veteran as having a depressive 
disorder secondary to motor vehicle accident in 1966.  
(Emphasis added).  However, as noted above, this was a 
provisional diagnosis, given after her first examination of 
the Veteran who, she noted, told her that he was depressed 
due to physical problems secondary to a serious motor vehicle 
accident in 1966.  After examining the Veteran over the 
course of several months and treating him with medication, 
Dr. N.Q.'s September 2001 final diagnoses were, in part, a 
psychotic disorder, NOS, and an antisocial personality 
disorder.  (Emphasis added).  As such, the Board finds that 
Dr. N.Q.'s records do not support the Veteran's claim for 
service connection as they do not include a final, rather 
than provisional, diagnosis of a psychiatric disorder related 
to the service.  

The Board notes that, in the October 1984 VA psychological 
examination report, the examiner did not find a connection 
between the Veteran's psychological disorder and service.  
More importantly, the Board finds that that the only recent 
medical or psychiatric evidence of record containing a 
competent opinion regarding whether the Veteran had a 
psychiatric disorder linked to service is contained in the 
report of the October 2008 VA psychiatric examination.  The 
Board notes that the examiner made his determination after 
reviewing the Veteran's claims file and interviewing the 
Veteran.  In so doing, he noted Dr. N.Q.'s provisional 
diagnosis and indicated that it probably was based on the 
Veteran's report of his history.  After interviewing the 
Veteran, the examiner stated that the Veteran reported 
problems with depressed mood and irritability, but he 
indicated that those symptoms were secondary to health 
issues, primarily physical complaints.  The examiner found 
that the Veteran's report of his physical complaints 
qualified for a diagnosis of somatization disorder.  The 
examiner stated that, in his opinion, it was less likely than 
not that the somatization disorder resulted from the motor 
vehicle accident in 1966.  Although the Veteran reported 
having problems with fatigue ever since the accident, 
reviewing the records, the examiner noted that other 
diagnoses of pain, gastrointestinal, and neurological 
complaints had surfaced over the past few decades.  Noting 
the thoroughness of the examination, the review of the claims 
file, and the explanation of the rationale, the Board finds 
that the examiner's opinion is of substantial probative value 
in this matter.  See Prejean v. West, 13 Vet. 444, 448 
(2000).

During the March 2008 DRO hearing, the Veteran voiced his 
disagreement with the October 2008 VA psychiatric examination 
report.  The Board finds that the October 2008 examination is 
competent, non-speculative medical evidence according to 38 
C.F.R. § 3.159(a)(1), having been performed by a person 
qualified through education, training, or experience to offer 
medical diagnoses and opinions.  Moreover, the Veteran 
requested that the VA adopt the conclusion of Dr. M.A.B. who, 
he indicated, concluded that the Veteran's depression and 
anxiety were related to the Jeep accident during service.  
During his testimony, the Veteran stated that he met with Dr. 
M.A.B. once a week while in the hospital and, as such, 
implied that his report should hold more weight than the 
October 2008 VA examiner.  However, in Dr. M.A.B.'s September 
2001 report to the court, he does not mention meeting with 
the Veteran prior to a September 2001 evaluation.  Instead, 
he indicates that, during his stay at the hospital, Dr. N.Q. 
treated the Veteran.  More importantly, in this report, Dr. 
M.A.B. does not state that he found that the Veteran 
experienced depression and anxiety were related to the Jeep 
accident during service.  Rather, Dr. M.A.B. quoted Dr. 
N.Q.'s provisional diagnosis of depression and anxiety 
related to the Jeep accident during service, crediting her in 
his report.  (See September 2001 Final Report, page 3).  Upon 
his own examination of the Veteran, in September 2001, Dr. 
M.A.B. personally diagnosed, in part, psychotic disorder, NOS 
and antisocial personality disorder.  As such, the evidence 
does not show that Dr. M.A.B. or any other examiner of record 
gave the Veteran a final diagnosis of a psychiatric disorder 
attributable to service.  Because the record does not contain 
a non-provisional diagnosis for a psychiatric disorder 
causally related to service, the Veteran's claim must be 
denied.  

The Board has considered the Veteran's assertion that he has 
a mental disorder directly attributable to service.  The 
Veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation of a 
psychiatric disability.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for an acquired psychiatric 
disorder on a direct basis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the Veteran's appeal must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been received, the claim of 
service connection for a low back disorder is reopened; the 
appeal is granted to this extent only.

New and material evidence having been received, the claim of 
service connection for a cervical spine disorder is reopened; 
the appeal is granted to this extent only.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, on a direct basis, is denied.


REMAND

As noted above, there is evidence of record concerning the 
Veteran's claims for service connection for low back and 
cervical spine injuries that, in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2002).  As such, having reopened 
the claim, the AMC/RO must re-adjudicate the Veteran's claims 
on a de novo basis or based on the entirety of the record.  
The AMC/RO must review the evidence of record and determine 
if any further development, such as a VA examination, is 
necessary prior to re-adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  The AMC/RO should review the record of 
evidence to determine if an examination is 
necessary.  If such an examination is 
found to be necessary, the Veteran should 
be afforded a VA orthopedic or joints 
examination to determine the nature, 
approximate onset date, and etiology of 
any low back or cervical spine disability 
that is currently present.  Following a 
review of the relevant medical evidence in 
the claims file, obtaining a history, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:

a)	Is it at least as likely as not (50 
percent or greater degree of 
probability) that any low back 
disability that is currently present 
began during service or is otherwise 
linked to any incident of active 
service?

b)	Is it at least as likely as not (50 
percent or greater degree of 
probability) that any cervical spine 
disability that is currently present 
began during service or is otherwise 
linked to any incident of active 
service?

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationships; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

3.  When the development requested has 
been completed, the AMC/RO must re-
adjudicate the claims for service 
connection for low back and cervical spine 
disabilities on a de novo basis with 
consideration of all evidence in the 
claims file.  If either benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
SSOC, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).







 Department of Veterans Affairs


